Citation Nr: 1747758	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for oral cancer due to ionizing radiation exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bladder cancer due to ionizing radiation exposure.

3.  Entitlement to service connection for skin cancer due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Geri Huser, Attorney




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for oral cancer, bladder cancer, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2010 rating decision denied the Veteran's claims for service connection for oral cancer and bladder cancer.  
 
2.  Evidence received since the November 2010 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claims.





CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied for service connection for oral cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for oral cancer has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The November 2010 rating decision that denied service connection for bladder cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bladder cancer has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran was stationed in bases located near Yokohama and Tokyo from approximately September 1945 to August 1946.  The Veteran claims that, during his service in Japan, he was exposed to ionizing radiation that subsequently caused his oral and bladder cancers.  

In a November 2010 rating decision, the RO denied the Veteran's initial claims for service connection for oral and bladder cancers.  In that decision, the RO stated that the Veteran had provided sufficient evidence indicating that he had been diagnosed with both bladder and oral cancers.  However, the RO found there was insufficient proof of in-service exposure to ionizing radiation.  

Reviewing the evidence submitted since the November 2010 rating decision, in various statements, the Veteran has indicated that he was present at Hiroshima during service.  Assuming the credibility of that evidence, as is required when deciding to reopen, that evidence is new, as it was not previously of record at the time of the November 2010 rating decision.  It is also material because it suggests that the Veteran might have been exposed to some degree of ionizing radiation.  

New and material evidence having been received, the claims for service connection for oral and bladder cancers are reopened.  To that extent only, the appeals are allowed.


ORDER

The claim of entitlement to service connection for oral cancer is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for bladder cancer is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran has made statements, suggesting that he was treated for skin cancer in the 1980s.  The record does not contain any medical records denoting such treatment.  A remand is necessary to obtain outstanding treatment records.   

Special development is required for cases in which a veteran claims to have developed a disability related to exposure to ionizing radiation during service.  Under 38 C.F.R. § 3.309(d) (2016), a veteran who participated in certain radiation risk activities, such as the occupation of Hiroshima from August 6, 1945, to July 1, 1946, will be presumed to have been exposed to ionizing radiation, and will be granted service connection on a presumptive basis if diagnosed in a timely fashion with a radiation-related illness listed at 38 C.F.R. § 3.309(d)(2) (2016).  The Veteran's service personnel records show that, during his service in Japan, he was stationed at bases near Yokohama and Tokyo, each approximately 500 miles from Hiroshima.  As the record does not indicate that the Veteran performed his official military duties within 10 miles of Hiroshima, the Veteran cannot be presumed to have served in the occupation of that city.  38 C.F.R. § 3.309(d)(3)(vi).  Additionally, the conditions for which the Veteran seeks service connection are not radiation-related illnesses for which presumptive service connection may be granted.  38 C.F.R. § 3.309(d)(2). Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(d), are not for application in this case.  

Nevertheless, the Veteran is entitled to special development procedures pursuant to 38 C.F.R. § 3.311 (2016).  All forms of cancer are classified as radiogenic diseases under 38 C.F.R. § 3.311.  Pursuant to that regulation, in instances in which a veteran claims to have been exposed to radiation during service, and the Veteran's service records neither establish presence nor absence from an exposure site, the Veteran's presence at that site will be conceded.  In all claims in which it is established that radiogenic diseases, to include those experienced by the Veteran, first became manifest five years or more after reported exposure to ionizing radiation, and it is contended the diseases are a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation doses.  38 C.F.R. § 3.311(a)(1). 

In this instance, the Veteran claimed to have been exposed to radiation during a single sight-seeing "day trip" to Hiroshima and while flying over the city once in a cargo plane.  The Veteran also stated that he was exposed to radiation when he helped to load trucks with refugees and workers from the Hiroshima area.  Although the record contains no notation suggesting that the Veteran served with the occupation forces of Hiroshima under 38 C.F.R. § 3.309(d), the service personnel records cannot confirm the Veteran's presence or absence from Hiroshima during a one-day day trip and a single overhead plane ride during service.  The Board finds that the Veteran's claims must be remanded for a dose assessment and other development under 38 C.F.R. § 3.311.

Accordingly, the issues of service connection for oral cancer, bladder cancer, and skin cancer are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed oral cancer, bladder cancer, and skin cancer disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  In accordance with the guidelines for developing claims for radiogenic diseases under 38 C.F.R. § 3.311, forward all records concerning the Veteran's radiation exposure, including any service records, and his statements and testimony regarding radiation exposure, to the appropriate authority, for preparation of a dose estimate.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

3.  If the above-requested development results in a positive dose estimate or any range of possible doses, refer the claim to the Under Secretary for Benefits for consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e).

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


